Citation Nr: 0840208	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-14 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board notes that the veteran was scheduled for a Board 
hearing in Washington, DC, on November 27, 2007.  The record 
reflects that in October 2007 his representative submitted a 
statement indicating that the veteran would not be able to 
attend the November 2007 hearing.  The veteran has not 
requested that the hearing be rescheduled.  Therefore, his 
request for such a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is entitled to service connection 
for PTSD because it is the result of several stressors that 
occurred during active service in Vietnam.  In this regard, 
it is noted that the veteran submitted directly to the Board 
a June 2007 statement which specifically describes three 
stressors, to include the exact date and the location of each 
alleged incident.  The Board notes that this statement was 
not available to the RO, as it was submitted after the appeal 
was certified and transferred to the Board.  The veteran's 
representative has requested a remand to verify the stressors 
and the Board agrees, noting that the stressors listed in the 
veteran's June 2007 statement contain sufficient detail to 
warrant verification.  

In addition, the veteran receives treatment for his PTSD 
through VA, so up to date treatment records should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake all 
appropriate development in order to verify 
the stressors that the veteran reported in 
his June 2007 statement, to include the 
incident involving the explosion of three 
rockets next to the mess tent on May 9, 
1970, the two rockets that hit right 
outside of the veteran's camp around 
midnight on June 10, 1970, and the 
incident which involved the veteran riding 
shot gun with Captain B. to Cu Chi, where 
they went through gunfire and returned by 
chopper because the area had been overrun 
on January 28, 1971.  

2.  The RO or the AMC should also contact 
the appropriate agency and obtain the unit 
histories, lessons learned/operating 
reports, and morning reports for U.S. 
Army, 74th Aviation Battalion.  

3.  The RO or the AMC should also obtain 
any more recent, pertinent VA treatment 
records and associate them with the claims 
file.

4.  Then, after any other indicated 
development is completed, the RO or the 
AMC should readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




